Allow me
first of all to pay tribute to Mr. Jean Ping, who guided
the work of the fifty-ninth session of the General
Assembly with great energy. He had the tremendous
responsibility of negotiating the United Nations
reforms adopted by our heads of State or Government
on Friday, 16 September. We commend him on his
courage, his faith in the future of the United Nations
and the wisdom and vision with which he discharged
his functions.
The tasks facing Mr. Jan Eliasson are inspiring
and crucially important. His presidency marks the
beginning of the implementation phase of the major
decisions taken by our heads of State or Government
on reform. We are grateful to him for focusing the
work of the sixtieth session on this topic.
My delegation has another good reason to be
pleased at seeing Mr. Eliasson presiding over our work:
the importance his country attaches to development
issues and its very sizeable contribution to the efforts
of the international community to eliminate poverty
throughout the world. Our two countries, Benin and
Sweden, successfully co-chaired the General
Assembly’s Open-ended Working Group on an Agenda
for Development. All of this bodes well for this
session.
The eradication of poverty tops the priority list of
the Benin Government. In this context, we negotiated
and adopted, with the Bretton Woods institutions, a
Poverty Reduction Strategy Paper. Its effective
implementation, jointly with our Government’s plan of
action and our national studies on long-term prospects,
entitled “Benin 2005: ALAFIA”, should set into
motion progress that will bring about the achievement
of the Millennium Development Goals. However, it
will still be necessary for the efforts carried out with
our bilateral and multilateral development partners to
converge to improve the situation in the seven critical
areas for making aid to least developed countries
effective. These are: substantially reducing the external
debt burden of least developed countries so they can
devote greater domestic resources to eliminating
poverty; strengthening institutional capacity to attract
foreign direct investment and develop free enterprise;
diversifying the destinations of foreign direct
investment; promoting public sector/private sector
partnership in least developed countries to promote
rural development; strengthening the impact of
remittances from our diaspora; the promotion of South-
South investment to improve the availability of
products on markets; and, strengthening the potential
of microcredit to eliminate poverty.
We are gratified at the decision taken in
Gleneagles, Scotland, by the Group of Eight (G-8) to
completely cancel the debt of 18 highly indebted poor
countries, 13 of which are least developed countries.
We urgently appeal to donor countries to seriously
consider the possibility of extending the benefit of this
new positive measure to all least developed countries.
The Coordinating Bureau of the Least Developed
Countries, which my country has had the honour of
chairing since 2002, will continue consulting with
12

international financial institutions and development
partners in close cooperation with the High
Representative for the Least Developed Countries,
Landlocked Developing Countries and Small Island
Developing States, to bring about meaningful progress
in all these areas. This is the context of the ministerial
conference of the least developed countries on
remittances from migrant workers. The conference will
be held in Cotonou, Benin, in February 2006, not in
October 2005 as originally planned. In the context of
this conference, the 50 least developed countries are
planning to set up an international monitoring body for
funds transfers by migrant workers; it will be open to
all States. We urge all United Nations Member States
to support this initiative, which is intended to
strengthen the impact of these transferred resources on
the development of recipient countries.
In addition to these considerations that directly
affect the least developed countries, there is an urgent
need to promote and give appropriate weight to the
development agenda within the context of multilateral
trade negotiations in the World Trade Organization and
to translate into deeds the firm commitments by the
countries concerned on the elimination of agricultural
subsidies, in particular those for cotton, to which my
country attaches particular importance. Such a measure
would remove a considerable handicap on developing
countries’ efforts to fully take advantage of their
comparative advantages in order to become fully
integrated into the world economy. We reaffirm that it
is indispensable that access to world markets be
coupled with measures to strengthen the supply of
products from developing countries through adequate
support for the local processing of commodities.
No initiative, no measure, no activity and no
decision in the field of development can be successful
without peace. It is of particular concern that, on
essential matters such as disarmament and non-
proliferation of nuclear weapons, the United Nations
cannot forge the required consensus to secure the long-
term survival of our planet in view of the potential for
self-destruction that has built up. These questions
should be considered calmly, with the higher interests
of humankind in mind, setting aside the particular
interest of any country in pursuing some hypothetical
power that would reduce security for each and every
one of us.
Benin has no objection to the peaceful use of
nuclear power to serve the energy needs of the planet,
but it feels that any effort to divert peaceful
programmes to military programmes runs counter to a
vision of collective security based on promoting
disarmament and the non-proliferation of weapons of
mass destruction.
Our heads of State or Government decided to
confirm the Security Council’s key role as the organ
with primary responsibility for the maintenance of
international peace and security. We urge all members
of the Assembly to commit themselves to ensuring that
the Security Council is expanded to make it more
representative and better able to counter old and new
threats to international peace and security.
In the 60 years of existence of the United
Nations, the Security Council has with varying degrees
of success, worked to manage and settle armed
conflicts. It has been able to respond to breaches of
international peace and security, but it has not always
been able to take action to stop or reverse events that
have led to an explosion of violence or armed conflict.
Given the loss of human life and the massive
destruction of property as a result of current threats, it
is high time for the Security Council to attach higher
priority to conflict prevention, in the spirit of Article
34 of the Charter, which states that
“The Security Council may investigate any
dispute, or any situation which might lead to
international friction or give rise to a dispute, in
order to determine whether the continuance of the
dispute or situation is likely to endanger the
maintenance of international peace and security”.
If we look at the spirit and the letter of this
provision, the Security Council is definitely competent
to analyse and monitor situations involving the risk of
conflict or a breach of the peace anywhere in the world
and to become actively involved in managing crises
before conflict breaks out or threats materialize. It is in
that light that we must view Security Council
resolution 1625 (2005), adopted at the 14 September
2005 Council summit at the initiative of the three
African members of the Security Council, led by my
country, Benin.
In the context of Security Council reform, the
General Assembly should consider the subject of a
proactive approach and reflect on how to structure
support mechanisms in order to enable the Council to
effectively play its role in the prevention of conflicts
and of threats to international peace and security.
13

Peace remains an invaluable and incalculable
good. We share the concerns expressed recently by the
Secretary-General at the launch of his Alliance of
Civilizations initiative. That constructive initiative
should be made part of the framework of activities to
counter threats to our world, including terrorism,
whose predominant religious ties lend credence to
theories of a clash of civilizations leading to certain
chaos. Benin supports the Alliance of Civilizations
initiative, which aims to restore peace in our hearts and
among religions so that weapons will fall silent and our
peoples will be able to express their aspirations for
peace.
We join the quest for peace of those peoples who
lack peace today. We express our solidarity with
peoples suffering armed conflicts in Africa, the Middle
East, Asia, Latin America and Europe. The
Organization must redouble its efforts to help them
procure national concord, understanding and cohesion.
In that context, we are pursuing a thoroughgoing
campaign against the recruitment and the use of
children in armed conflicts. Now that the Security
Council has adopted its resolution 1612 (2005), the
General Assembly, for its part, should establish an
open-ended working group to consider proposals for
actions to redefine that scourge as a crime against
humanity instead of a war crime. We are counting on
everyone’s support to make that initiative a reality.
In the Middle East, the withdrawal of the
occupying Power from the Gaza Strip and part of the
West Bank brings us closer, fortunately, to our common
vision of an independent State of Palestine living side
by side with the State of Israel within secure and
internationally recognized borders. We believe that the
Quartet’s road map can lead the Israeli and Palestinian
peoples to that goal. We call upon their leaders to
remain committed to the route of peace.
We ask the same of Iraqi leaders and urge them to
spare no effort to ensure that all Iraqi communities
participate in the transition process leading to the
restoration of peace and the strengthening of the
country’s unity. We make the same appeal to
Afghanistan, Liberia and Côte d’Ivoire, among others.
In the same spirit of dialogue, we welcome the
significant progress made in resolving the conflicts of
West Africa through the cooperation between the
United Nations and the Economic Community of West
African States aimed at promoting dynamic
peacebuilding processes for the gradual return of
normality in the countries affected by conflict and for
preventing the spread of conflict, through an
integrated, regional approach.
We invite all Ivorian parties to overcome their
differences of view and give peace and stability a
chance in the West African subregion. The holding of
the International Conference on the Great Lakes
Region and the remarkable success achieved by the
transition processes in the Central African Republic
and Burundi have restored the prospects of the entire
region. We encourage the countries concerned to reach
a regional agreement for peace, security, good
governance and development in the framework of the
second regional summit, to be held in Nairobi, and to
scrupulously implement that agreement in order to
promote peace, stability and prosperity in the region.
Those regional initiatives require enhanced
assistance from the international community if the
transition in the Democratic Republic of the Congo is
to be a success. In that context, Benin intends to pursue
its policy of active participation in peacekeeping
operations. Our country stands ready to increase its
contribution to the international community’s efforts in
the Democratic Republic of the Congo in order to
support the democratic transition process under way.
In East Africa, the United Nations and the
African Union have formed an unprecedented
partnership to restore peace in the Sudan and put an
end to the humanitarian crisis in Darfur, in the spirit of
Chapter VIII of the Charter. Such a partnership is
essential also in Somalia. In that context, it is in the
interest of the United Nations to assist the African
Union in establishing and organizing its peacekeeping
capacities, in particular by strengthening the structures
for planning and for training national and subregional
contingents of the African standby force.
Another essential element to which we attach
great importance, and which we hope to see realized
promptly, relates to the decision taken by our heads of
State or Government on the establishment of a standing
police force. The establishment of such a force should
take into consideration the need for linguistic balance
in accordance with short-term and medium-term
deployment needs. The modalities of the force’s
composition should be defined promptly. To that end,
we propose carrying out a rapid evaluation of present
worldwide human resources and of Member States’
14

capacity to train police officers. A rational process in
that area would consist of taking best advantage of
those capacities and giving all Member States an equal
opportunity for participation in the new force.
Beyond peacemaking action, the need to help
countries emerging from armed conflict remain on the
path of peace and overcome the risk of relapse
constitutes a real challenge to which we have
adequately responded through our reflections on the
role of the United Nations. That is the reason behind
the Peacebuilding Commission. The consensus on this
question does honour to the Organization. The
Commission must become operational as soon as
possible to strengthen action to assist countries that
have undertaken particularly difficult democratic
transitions, such as Burundi, the Central African
Republic and Guinea-Bissau, if their Governments
request such assistance.
Countries facing an ongoing state of social
emergency can improve their chances for lasting
stability only if the international community mobilizes
the necessary resources to help restore a minimum of
normality by ensuring that those States can exercise
their sovereign rights in the areas of security and the
provision of essential social services such as health
care, child education, transport and access to financial
resources.
The success of disarmament, demobilization and
reintegration programmes in all their aspects is
decisive for making a peace process irreversible and
for guarding against the risk of the spread of conflict
caused by the dispersion of former combatants that
have not successfully reintegrated into productive civil
society. The international community must ensure that
the reintegration component of those programmes also
receives adequate financing.
In the same context, the Human Rights Council
must take its place in the machinery of the United
Nations. Its mandate, size, structure and operational
procedures must take into account the requirements of
representativity, credibility and effectiveness by
drawing all lessons from the experience and the
practices of the Commission on Human Rights, which
it is intended to replace. In that regard, the new
Council must become the preferred instrument for
identifying cases in which the international community
should exercise its responsibility to protect
populations. In that regard, the Human Rights Council
also has a crucial role to play as an early-warning
structure within the United Nations system and as a
key element of its conflict-prevention machinery.
We cannot conclude without underlining our full
support for the excellent idea of the Government of
Sweden to create a network of heads of State and other
world leaders to monitor effective implementation of
United Nations reform.